Citation Nr: 1508702	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13- 09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for residuals of service-connected non-Hodgkins lymphoma. 


REPRESENTATION

Appellant represented by:	Robert Osborne, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to November 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that there are multiple residuals that are connected with his service-connected non-Hodgkins lymphoma or the treatment thereof.  At the October 2014 Board hearing, the Veteran testified that his chemotherapy caused deterioration in his eyesight and hearing.  He also noted that he has numbness in his fingertips and toes, that he experiences frequent gastrointestinal problems including constipation, diarrhea and pain, that he has a large scar which is sometimes painful, and that his non-Hodgkins lymphoma has caused him anxiety.  Additionally, the October 2014 "BVA Memorandum" by the Veteran's representative indicates that the Veteran experiences residual complications including cramps, abdominal pain, diarrhea, and constipation and that these symptoms most closely resemble the symptoms of severe irritable colon syndrome.  The Memorandum also states that the Veteran should be rated for anxiety and depression as he suffers from insomnia, anxiety, occasional panic, tremors and palpitations.

As these multiple residuals are all potentially encompassed in the Veteran's request for an increased rating, and as non-Hodgkin's lymphoma is rated based upon its residuals when there has been no local recurrence or metastasis pursuant to DC 7715, 38 C.F.R. § 4.117, examinations are required in order to fully evaluate the relationship of these symptoms to his non-Hodgkins lymphoma and their severity. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He was provided with hearing and eye examinations in September 2011; however, the other asserted residuals have not been assessed. 

Both at the October 2014 Board hearing and in the 2014 Memorandum, it was suggested that the Veteran's private physician, Dr. Cherciu, provided medical nexus opinions that related these residuals to his non-Hodgkins lymphoma, specifically including hearing loss and cataracts/dry eye.  While the Veteran's representative indicated these opinions were of record, review of the Veteran's record reflects that they have not been received.  On remand, the Veteran should be afforded the opportunity to again submit these opinions. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for residuals of non-Hodgkin's lymphoma, to include hearing and/or vision problems, intestinal and abdominal symptoms, numbness in his fingers and toes, painful scars, and psychiatric treatment.  Obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2. Specifically, request the Veteran provide the medical nexus opinions of Dr. Cherciu referenced in the October 2014 Board hearing and October 2014 BVA Memorandum.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder.  If no such records are available, specific confirmation of that fact should be noted for the record, and the Veteran should be so informed.

3. After completion of directive #1, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine whether or not he has a disability manifested by intestinal symptoms such as abdominal pains, constipation, and diarrhea, and if so its likely etiology.  The examiner must review the Veteran's claims file in conjunction with the examination, and any indicated tests or studies should be completed.  Based on examination of the Veteran and review of the record the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a disability manifested by abdominal cramps, constipation, and/or diarrhea (please identify any such disability by medical diagnosis)?

(b) If a disability manifested by such intestinal symptoms is diagnosed, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated by the Veteran's service-connected non-Hodgkins lymphoma or its treatment?

4. After completion of directive #1, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine whether or not he has a disability manifested by numbness in his fingers and toes, and if so its likely etiology.  The examiner must review the Veteran's claims file in conjunction with the examination, and any indicated tests or studies should be completed. Based on examination of the Veteran and review of the record the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a disability manifested by numbness in his fingers and toes (please identify any such disability by medical diagnosis)? 

(b) If a disability manifested by numbness of fingers and toes is diagnosed, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated by the Veteran's service-connected non-Hodgkins lymphoma or its treatment?

5. After completion of directive #1, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine whether or not he has a psychiatric disability, to include anxiety and/or depression, and if so its likely etiology.  The examiner must review the Veteran's claims file in conjunction with the examination, and any indicated tests or studies should be completed. Based on examination of the Veteran and review of the record the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a psychiatric disability (please identify any such disability by medical diagnosis)? 

(b) If a psychiatric disability is diagnosed, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated by the Veteran's service-connected non-Hodgkins lymphoma or its treatment?

6. After completion of directive #1, the AOJ arrange for a scars examination of the Veteran to assess the surgical scar of his torso.  The entire record must be reviewed by the examiner in conjunction with the examination, and all findings must be reported in sufficient detail to allow for evaluation under the applicable rating criteria in 38 C.F.R. § 4.118.  The examiner should specifically note whether the scars are deep or superficial, the dimensions of the scars, whether they are painful or unstable, and whether they cause any functional impairment separate from that due to the underlying pathology for which the surgery was performed.

A complete rationale must be provided for all opinions.

7.  The AOJ should ensure that all the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




